PER CURIAM
ORDER
The Court having considered and granted the petition for a writ of certiorari in the above-entitled case, it is this 17th day of April, 2002,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals is reversed, and the case is remanded to that Court with instructions to reverse the judgments of the Circuit Court for Baltimore County and remand the case to the Circuit Court for Baltimore County for a new trial. See Maryland Rule 4-215; Johnson v. State, 355 Md. 420, 735 A.2d 1003 (1999); Moten v. State, 339 Md. 407, 663 A.2d 593 (1995); Gray v. State, 338 Md. 106, 656 A.2d 766 (1995); Mitchell v. State, 337 Md. 509, 654 A.2d 1309 (1995); Moore v. State, 331 Md. 179, 626 A.2d 968 (1993); Maus v. State, 311 Md. 85, 108-114, 532 A.2d 1066, 1078-1081 (1987); Parren v. State, 309 Md. 260, 523 A.2d 597 (1987); Thompson v. State, 284 Md. 113, 394 A.2d 1190 (1978).